Citation Nr: 1031412	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the hips and spine (claimed as 
rheumatoid arthritis).
 
2.  Entitlement to service connection for degenerative joint 
disease of the hips and spine.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

4.  Entitlement to an increased rating for service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Roanoke, 
Virginia.  The Veteran now resides in Virginia, so the matter is 
now handled by the RO in Roanoke, Virginia.   

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in June 2010 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issues of entitlement to service connection for degenerative 
joint disease of the hips and spine, entitlement to TDIU, and 
entitlement to an increased rating for diabetes mellitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issues of entitlement to a neurological disorder, kidney 
disorder, and liver disorder were raised during the June 2010 
hearing.  These issues are REFFERED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The claim for service connection for rheumatoid arthritis was 
originally denied by the RO in September 2003; the Veteran was 
notified in writing of the decision, but he did not initiate an 
appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's degenerative joint 
disease (claimed as rheumatoid arthritis), received since the 
September 2003 rating decision was not previously submitted, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2003 rating decision that denied service 
connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the September 2003 rating decision is 
new and material, and the Veteran's claim for service connection 
for degenerative joint disease (claimed as rheumatoid arthritis) 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Degenerative Joint 
Disease of the Hips and Spine (Claimed as Rheumatoid Arthritis)

Notwithstanding determinations by the RO that new and material 
evidence has not been received to reopen the Veteran's claim, it 
is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim for 
service connection for rheumatoid arthritis was first denied in a 
rating decision of September 2003.  The Veteran was notified of 
his right to appeal that decision in October 2003.  The Veteran 
did not file a timely appeal and subsequently, the September 2003 
rating decision became final when the Veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, the Veteran's claim for service 
connection may only be opened if new and material evidence is 
submitted.  

In this instance, since the September 2003 decision denied the 
claim on the basis that post-service treatment records showed no 
evidence of treatment or diagnosis of rheumatoid arthritis, the 
Board finds that new and material evidence would consist of 
evidence of post-service treatment or diagnosis of arthritis.

Evidence received since the September 2003 rating decision 
consists of numerous records and documents.  Specifically, the 
Veteran testified in June 2010 that he misunderstood and believed 
that his diagnosed degenerative joint disease of the lumbar spine 
and hips was rheumatoid arthritis.  See June 2010 BVA Hearing 
Transcript.  The Board finds the Veteran's testimony to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Furthermore, VA outpatient records indicate that he is diagnosed 
with degenerative joint disease of the hips and narrowing of the 
disk space L3-L4, lumbar spine.  The appeal is changed from the 
Veteran's original claim for rheumatoid arthritis to degenerative 
joint disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding a claimant without medical expertise cannot be expected 
to precisely delineate his diagnosis).

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim of 
service connection.  See 38 C.F.R. § 3.156(a).  The Board 
determines that the claim of service connection for degenerative 
joint disease is reopened.

The Board has reopened the claim of service connection for 
degenerative joint disease and is remanding the claim, as will be 
discussed subsequently.  


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for degenerative joint 
disease of the hips and spine (claimed as rheumatoid arthritis); 
to this extent, the appeal is granted.




REMAND

The claim of entitlement to service connection for degenerative 
joint disease of the hips and spine has been reopened.  The Board 
finds that further development is necessary.

The Veteran was afforded a VA examination in July 2003, where it 
was noted that he had degenerative changes in the hip.  However, 
the examination was for rheumatoid arthritis and therefore, no 
opinion was given regarding degenerative joint disease.  As noted 
previously, the Veteran has been diagnosed with degenerative 
joint disease.  See August 2009 VA outpatient note.  The Board 
finds that a remand is necessary to afford the Veteran a VA 
examination for degenerative joint disease of the hips and spine 
and that an opinion regarding its etiology should be obtained.

The Veteran is also seeking entitlement to TDIU.  The Board finds 
that the pending TDIU claim will be affected by outcome of the 
appeal for entitlement to service connection for degenerative 
joint disease.  As such, a decision as to the issue of TDIU will 
be deferred pending resolution of the rating.  This is in 
accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), 
in which the Court recognized that inextricably intertwined 
claims should not be adjudicated piecemeal.

However, the Veteran should be afforded a VA examination to 
determine whether his service-connected disabilities preclude him 
from performing substantially gainful employment.  

Finally, in two separate September 2009 decisions the Veteran was 
granted a 30 percent rating for glaucoma, and a 10 percent rating 
for diabetic dermopathy.  In statements from September 2009 and 
October 2009, the Veteran indicated that his diabetes symptoms 
are "shocking" and that it is very difficult to work with 
diabetes.  The Board finds this to be a notice of disagreement.  
Where an SOC has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral to the RO, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment 
records.

2.  After any available records have been 
obtained and associated with the file, 
afford the Veteran a VA examination for 
his degenerative joint disease of the hips 
and spine.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  After the claims file is 
reviewed, the examiner should offer 
comments and an opinion addressing whether 
it is at least as likely as not (i.e., 
probability of 50 percent, or greater) 
that the diagnosed degenerative joint 
disease is causally or etiologically 
related to the Veteran's service, 
developed within one year of service 
discharge, was continually treated since 
service, or was incurred or aggravated by 
any of his service-connected disabilities.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Schedule the Veteran for a VA 
examination to determine the current level 
of severity of his service-connected 
disabilities.  

Following the examination, the examiner 
should address the following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.

b)  List any side effects the Veteran has 
from the medication taken for his service-
connected disabilities, and identify all 
side effects that affect his ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  State whether the Veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially 
gainful occupation.  

Specifically, the examiner should describe 
what types of employment activities would 
be limited due to the Veteran's service-
connected disabilities and any associated 
disorder, bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.

4.  Schedule the Veteran for an 
examination or social and industrial 
survey to ascertain the impact of his 
service- connected disabilities on his 
unemployability. The claims folder should 
be reviewed and that review should be 
indicated in the examination report. The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service- 
connected disabilities, both singly and 
jointly, on the Veteran's employability. 
The examiner should opine as to whether it 
is as likely as not (50 percent or more 
probability) that the Veteran's service- 
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation. All findings and conclusions 
should be supported by a rationale, and 
the examiner should reconcile the opinion 
with all other clinical evidence of 
record.

5.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

6.  The RO should issue an SOC with respect 
to the issue of entitlement to an increased 
rating for diabetes.  

The Veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  

The claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.

7.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


